                             1   BAKER & HOSTETLER LLP                          AKIN GUMP STRAUSS HAUER & FELD LLP
                             2   Robert A. Julian (SBN 88469)                   Michael S. Stamer (pro hac vice)
                                 Cecily A. Dumas (SBN 111449)                   Ira S. Dizengoff (pro hac vice)
                             3   160 Battery Street, Suite 100                  David H. Botter (pro hac vice)
                                                                                Abid Qureshi (pro hac vice)
                             4   San Francisco, CA 94111
                                                                                One Bryant Park
                                 Telephone: (628) 208-6434
                                                                                New York, New York 10036
                             5   Facsimile: (310) 820-8859
                                                                                Telephone:     (212) 872-1000
                                 Email:        rjulian@bakerlaw.com
                             6                                                  Facsimile:     (212) 872-1002
                                               cdumas@bakerlaw.com
                                                                                Email:         mstamer@akingump.com
                             7                                                                 idizengoff@akingump.com
                                 Eric E. Sagerman (SBN 155496)
                                                                                               dbotter@akingump.com
                             8   Lauren T. Attard (SBN 320898)
                                                                                               aqureshi@akingump.com
                                 11601 Wilshire Boulevard
                             9   Suite 1400
                                                                                Ashley Vinson Crawford (SBN 257246)
                                 Los Angeles, CA 90025
                            10                                                  580 California Street
                                 Telephone: (310) 820-8800
                                                                                Suite 1500
                                 Facsimile: (310) 820-8859
                            11                                                  San Francisco, CA 94104
                                 Email:       esagerman@bakerlaw.com
                                                                                Telephone:     (415) 765-9500
B AKER & H OSTE TLER LLP




                            12                lattard@bakerlaw.com
   A TTORNEYS AT L AW




                                                                                Facsimile:     (415) 765-9501
     S AN F RANCISCO




                                                                                Email:         avcrawford@akingump.com
                            13
                                 Counsel to the Official Committee of Tort Counsel to the Ad Hoc Committee of Senior
                            14   Claimants                                 Unsecured Noteholders of Pacific Gas and
                            15                                             Electric Company

                            16                           UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF CALIFORNIA
                            17                                SAN FRANCISCO DIVISION
                            18    In re:                                            Bankruptcy Case
                                                                                    No. 19-30088 (DM)
                            19    PG&E CORPORATION,
                                                                                    Chapter 11
                            20             -and-
                                                                                    (Lead Case)
                            21   PACIFIC GAS AND ELECTRIC
                                 COMPANY,                                           (Jointly Administered)
                            22

                            23
                                    Affects PG&E Corporation
                                                                                    NOTICE OF FILING OF AMENDED
                            24                                                      JOINT PLAN TERM SHEET
                                    Affects Pacific Gas and Electric Company
                            25
                                    Affects both Debtors
                            26
                                 *All papers shall be filed in the Lead Case,
                            27   No. 19-30088 (DM).

                            28


                           Case: 19-30088      Doc# 4103    Filed: 10/04/19       Entered: 10/04/19 10:13:05   Page 1 of
                                                                         3
                             1          PLEASE TAKE NOTICE that on September 19, 2019, the Official Committee of Tort
                             2   Claimants (the “TCC”) in the above-captioned chapter 11 cases and the Ad Hoc Committee of
                             3   Senior Unsecured Noteholders of Pacific Gas and Electric Company (the “Ad Hoc Committee”)
                             4   filed the Joint Motion of the Official Committee of Tort Claimants and Ad Hoc Committee of Senior
                             5   Unsecured Noteholders to Terminate the Debtors’ Exclusive Periods Pursuant to Section 1121(d)(1)
                             6   of the Bankruptcy Code [Docket No. 3940] (the “Joint Exclusivity Termination Motion”). The
                             7   TCC and Ad Hoc Committee’s joint plan term sheet (the “Joint Plan Term Sheet”) was attached as
                             8   Exhibit B to the Joint Exclusivity Termination Motion.
                             9          PLEASE TAKE FURTHER NOTICE that at the status conference on September 24,
                            10   2019, the Court directed the Ad Hoc Committee to file an amended Joint Plan Term Sheet (the
                            11   “Amended Joint Plan Term Sheet”) by close of business on September 25, 2019.
B AKER & H OSTE TLER LLP




                            12
   A TTORNEYS AT L AW




                                        PLEASE TAKE FURTHER NOTICE that on September 25, 2019 the TCC and Ad Hoc
     S AN F RANCISCO




                            13   Committee filed the Amended Joint Plan Term Sheet, subject to TCC approval.
                            14          PLEASE TAKE FURTHER NOTICE that on September 27, 2019 the TCC approved the
                            15   Amended Joint Plan Term Sheet.
                            16          PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit A is a Second
                            17   Amended Joint Plan Term Sheet. The Second Amended Joint Plan Term Sheet clarifies that certain
                            18   public entities would be paid $1 billion consistent with their Plan Support Agreements with the
                            19   Debtors. A blackline version, which identifies the clarifications to the Amended Joint Plan Term
                            20   Sheet filed on September 25, 2019, is attached hereto as Exhibit B.
                            21

                            22                                  [remainder of page intentionally left blank]
                            23

                            24

                            25

                            26

                            27

                            28


                           Case: 19-30088     Doc# 4103      Filed: 10/04/19    Entered: 10/04/19 10:13:05      Page 2 of
                                                                          3
                             1
                                 Dated: October 4, 2019                     BAKER & HOSTETLER LLP
                             2
                                                                            By: /s/ Cecily A. Dumas
                             3                                                  Robert A. Julian (SBN 88469)
                                                                                Cecily A. Dumas (SBN 111449)
                             4                                                  Eric E. Sagerman (SBN 155496)
                                                                                Lauren T. Attard (SBN 320898)
                             5
                                                                            Counsel to the Official Committee of Tort
                             6                                              Claimants
                             7                                              AKIN GUMP STRAUSS HAUER & FELD LLP
                             8                                              By: /s/ David H. Botter
                                                                                Ashley Vinson Crawford (SBN 257246)
                             9                                                  Michael S. Stamer (pro hac vice)
                                                                                Ira S. Dizengoff (pro hac vice)
                            10                                                  David H. Botter (pro hac vice)
                                                                                Abid Qureshi (pro hac vice)
                            11
                                                                            Counsel to the Ad Hoc Committee of Senior
B AKER & H OSTE TLER LLP




                            12
   A TTORNEYS AT L AW




                                                                            Unsecured Noteholders of Pacific Gas and Electric
     S AN F RANCISCO




                                                                            Company
                            13

                            14

                            15

                            16

                            17

                            18

                            19
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28


                           Case: 19-30088   Doc# 4103     Filed: 10/04/19     Entered: 10/04/19 10:13:05      Page 3 of
                                                                       3
